United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
DEPARTMENT OF COMMERCE,
Kenosha, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1752
Issued: January 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2012 appellant filed a timely appeal of the February 24, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year elapsed between the most recent merit decision dated
June 17, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of this
case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to establish clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On February 9, 2010 appellant, then a 54-year-old clerk, filed a claim for traumatic
injury, alleging that he had sustained a right arm and shoulder injury on January 5, 2010 as a
result of his federal employment. In a supplemental statement, he explained that the injury
occurred when he was trying to pry open the vent of the coffee decanter at work with his fingers.
In support of the claim, appellant submitted a number of physical therapy records,3 as
well as progress notes from Dr. William G. Raasch, a Board-certified orthopedic surgeon,
wherein appellant’s diagnosis was stated as rotator cuff tear of the right shoulder. OWCP also
received a magnetic resonance imaging (MRI) scan report pertaining to his right shoulder from
Dr. Scott J. Erickson, dated February 12, 2010, which diagnosed rotator cuff tear. This report
noted anterior supraspinatus partial-thickness tearing, partial tearing of the biceps longhead
tendon, intrasubstance tear of the subscapularis tendon, minimal undulation of the undersurface
of the acromion and os acromiale articulation, anterior and posterior labral undermining with
large posterior paralabral cyst measuring and superior labrum anterior posterior tear with
paralabral cyst.
By decision dated June 17, 2010, OWCP denied appellant’s claim on the grounds that he
had failed to provide a rationalized medical opinion that diagnosed his condition and explained
how the condition was caused by the employment incident.
Appellant subsequently submitted a number of progress reports from Dr. Raasch, who as
of February 10, 2010 diagnosed rotator cuff tear. In an attending physician’s report dated
June 28, 2010, Dr. Raasch indicated with a checkmark that the condition diagnosed was causally
related to appellant’s employment activity.
On December 12, 2011 OWCP received an undated reconsideration request from
appellant who stated that the employing establishment had access to his medical records but had
not forwarded them to OWCP.
Along with the request, appellant submitted a narrative report from Dr. Raasch dated
July 30, 2010, who stated the following:
“[Appellant] is a patient of mine who back on January 5, 2010 injured his right
shoulder. At his February 10, 2010 visit, he described trying to pull up a 2½gallong coffee pot lid and experiencing a sharp pain in the shoulder consistent
with a rotator cuff strain. Because of persistent symptoms an MRI [scan] workup
was performed which confirmed a partial undersurface cuff tear. I feel to a
reasonable degree of medical certainty that the mechanism of injury is consistent
with his pathology. This is based on the fact that the arm was away from the body
when under load placing the rotator cuff at a mechanical disadvantage and
creating a significant tensile stress resulting in the pathology.”

3

A physical therapist is not a “physician” within the meaning of section 8101(2) and cannot render a medical
opinion. See Vickey C. Randall, 51 ECAB 357 (2000).

2

By decision dated February 24, 2012, OWCP denied appellant’s December 12, 2011
request for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error in the last merit decision dated June 17, 2010.
LEGAL PRECEDENT
Section 8128(a) of FECA4 does not entitle a claimant to a review of OWCP’s decision as
a matter of right.5 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought.6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.13 The
4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

3

Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.14
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. OWCP
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.15 However, a right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.16
The most recent merit decision in this case was OWCP’s June 17, 2010 decision, which
denied appellant’s claim because he failed to establish the causal relationship element of his
claim. As appellant’s undated letter received by OWCP on December 12, 2011 requesting
reconsideration of the merits of his claim by OWCP was made more than one year after the
June 17, 2010 merit decision, the Board finds that it was not timely filed.17
On appeal, appellant contends that his request for reconsideration was untimely filed
because he had contacted his employing establishment’s workers’ compensation office after his
injury and was told that it would take care of all documentation and medical evidence for the
claim. He stated that he was therefore under orders by his employing establishment not to
submit further documentation in support of his claim. While appellant may have initially chosen
to rely on what he believed was his employer’s advice, he was advised of his burden to establish
his claim and was advised of his appeal options by OWCP in the decision dated June 17, 2010.
He has not explained his delay in questioning and pursuing his appeal options. The Board finds
that OWCP correctly applied the clear evidence of error standard in evaluating appellant’s newly
submitted medical evidence.
OWCP’s June 17, 2010 decision denied appellant’s claim for failing to establish the
causal relationship element. The decision noted that, while the medical reports submitted
described the accepted incident and diagnosed a rotator cuff tear, no medical evidence of record
provided a rationalized medical opinion explaining how the employment incident had caused the
diagnosed condition.
Following the denial of his claim, appellant submitted to the record several progress notes
regarding physical therapy, as well as progress notes from Dr. Raasch. He also submitted a
narrative report from Dr. Raasch dated July 30, 2010. In this report, appellant provided a history
of his injury, referred to the MRI scan report to confirm a rotator cuff tear diagnosis and opined
that the injury occurred because his arm was away from the body when under load, placing the
14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

16

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

17

Appellant had one year to request reconsideration by OWCP of its June 17, 2010 decision. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).

4

rotator cuff at a mechanical disadvantage and thus creating a significant tensile stress, resulting
in the diagnosed condition. However, as the Board has explained, it is not enough to merely
show that the evidence could be construed to reach a contrary conclusion, but rather the evidence
must be positive, precise and explicit that OWCP committed an error in denying the claim. For
these reasons, the Board finds that appellant has not established clear evidence of error on the
part of OWCP.
CONCLUSION
The Board finds that appellant’s reconsideration request was untimely filed, and did not
establish clear evidence of error in the denial of his claim.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

